UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6820


KEVIN EUGENE BRIDGERS,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-hc-02105-D)


Submitted: October 17, 2019                                   Decided: October 22, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kevin Eugene Bridgers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin E. Bridgers appeals the district court’s orders denying his petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241 (2012) and denying his motion for

reconsideration pursuant to Fed. R. Civ. P. 59(e). On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Bridgers’ informal

brief does not challenge the basis for the district court’s disposition, Bridgers has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, although we grant leave

to proceed in forma pauperis, we deny Bridgers’ motion to remand and affirm the district

court’s orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2